Citation Nr: 1525780	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In June 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  The previously-assigned VLJ who conducted the June 2009 hearing has retired from the Board.  In January 2015, the Board sent the appellant a letter offering him another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The appellant replied that he did not wish to have another Board hearing and as such the Board will consider the case on the evidence of record.

In August 2009, the Board remanded this case for development of the evidence.  In April 2011, the Board directed that additional development be undertaken.  Following the completion of that development, the Board denied an increased rating, in excess of 10 percent, for bilateral hearing loss in a March 2012 decision. The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss in a Joint Motion for Remand (JMR) dated in November 2012.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the November 2012 JMR and Court Order, the Board finds that further development is necessary prior to analyzing the claim on the merits.  In this regard, the Veteran provided various statements in support from his spouse and friends which noted essentially that the Veteran was unable to hear unless he was face-to-face because he had to read lips in order to understand what someone was saying to him.  It was noted that his hearing loss hampered his power of communication because he was unable to hear anyone who spoke from behind him.  Additionally, the Veteran testified at his June 2009 hearing that background noise interfered with conversation.  These functional limitations are not adequately addressed in the schedular rating and therefore an opinion with regard to whether the Veteran is entitled to a higher rating on extraschedular basis should be provided.  38 C.F.R. § 3.321(b)(1) (2014).

Accordingly, the case is REMANDED for the following action:

1.  All outstanding Dallas VAMC treatment records pertaining to any treatment the veteran received regarding hearing loss from January 2012 to the present should be obtained and associated with the claims folder.  If no additional treatment records are available, such should be noted for the record

2.  The RO/AMC should refer the claim for an increased rating bilateral hearing loss to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1) (2014).

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




